Chalmers, J.,
delivered the opinion of the court.
Defendant in error instituted his proceeding by writ of seizure, to assert his claim for wages against the crop of plaintiff in error, under and by virtue of the acts of 1872 and 1873, giving and regulating lions on crops and providing the means of enforcing the same. His claim was for a balance due him for his wages as overseer on the plantation of plaintiff in error. He thus describes his own employment and services : “ In 1874 defendant, William Hester, employed me to work for him in attending to his farming business as an overseer — to overlook and supervise his planting interests on his farm in Madison county, upon which there were a number of hands engaged in making and raising a crop of corn and cotton. Mjr business was, not to work as a laborer on said farm, but to overlook and supervise defendant’s- planting interest, to wit, the hands and laborers who were on the place.
*164“'Defendant was to pay me $350- for such services. He has already paid me $200 and. is now due me $150 balance, for wbicb this suit is brought.-”
Manifestly the services here described are .not embraced and protected by tbe statutes under which the proceeding was instituted. These statutes are intended. only to grant liens upon the crops, and to provide means for the enforcement thereof, for those classes enumerated therein, to wit, the employer and employé, the landlord., and tenant, the cropper on shares, and the supply-man and the party supplied, when this latter-class is also embraced in one of the former.
Clearly an overseer comes within none of these classes. The-motion made in the court below to dismiss the proceedings should have been sustained.
■ The cause is reversed, and this court, rendering such judgment as the court below should have rendered, dismisses the petition, directs the property seized to be returned to the plaintiff in error, and the defendant in error-pay the costs in both courts.